Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 23, 2015                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  151134                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein,
  TAMIKA HARRELL,                                                                                                     Justices
           Plaintiff-Appellee,
  v                                                                 SC: 151134
                                                                    COA: 318744
                                                                    Wayne CC: 12-003939-NF
  TITAN INDEMNITY COMPANY,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the January 20, 2015
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing whether the plaintiff, who was driving an uninsured vehicle titled in the name
  of her husband, is an “owner” under MCL 500.3101(2)(k)(i). The parties should not
  submit mere restatements of their application papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 23, 2015
           s0916
                                                                               Clerk